Exhibit 10.2

 

OMNIBUS AGREEMENT

THIS OMNIBUS AGREEMENT (this “Agreement”) is entered into as of February 21,
2018 by and between WELLTOWER INC. (“WT”; as used herein ‘WT’ shall mean
Welltower Inc. and its subsidiaries and affiliates which are parties to the
Transaction Documents defined below), WELLTOWER TRS HOLDCO LLC, a Delaware LLC
(“TRS Holdco”) (solely for the purposes of Section 2(d) of this Agreement), OHI
MEZZ LENDER LLC (“Omega”) (solely for the purposes of Sections 2(b), 2(d), 2(e)
and 5(k) of this Agreement), and GENESIS HEALTHCARE, INC. (“Genesis”; as used
herein ‘Genesis’ shall mean Genesis Healthcare, Inc. and its subsidiaries and
affiliates which are parties to the Transaction Documents). 

RECITALS:

A.FC‑Gen Real Estate, LLC, a subsidiary or affiliate of WT, as landlord, and
Genesis Operations LLC, a subsidiary or affiliate of Genesis, as tenant, are
parties to that certain Twentieth Amended and Restated Master Lease Agreement
dated January 31, 2017, as amended by that certain First Amendment thereto,
dated May 5, 2017, and as further amended by that certain Second Amendment
thereto dated as of the date hereof (the “Second Amendment” and, together with
all agreements evidencing, securing, guaranteeing and/or relating to such master
lease as amended, the “Existing Master Lease”) covering the assets listed on
Schedule 1 attached hereto;

B.Subsidiaries or affiliates of WT, as lender, and subsidiaries or affiliates of
Genesis, as borrower, are parties to various loan and related documents in
effect as of the date hereof including (i) that certain Amended and Restated
Loan Agreement (A-2), that certain Consolidated Amended and Restated Loan
Agreement, and that certain Amended and Restated Loan Agreement (B-1), each
having an effective date of October 1, 2016 (collectively, as further amended,
restated, supplemented or modified, and as further amended by the amended and
restated notes (the “Amended Bridge Loan Notes”) executed on the date hereof,
the “Bridge Loan Agreement”), in each case between WT as lender and Genesis as
borrower, pursuant to which WT has made certain  loans (collectively the “Bridge
Loan”) available to Genesis and (ii) that certain Term Loan Agreement, dated as
of July 29, 2016 (as amended, restated, supplemented or modified, the “Term Loan
Agreement”), among WT as administrative agent, collateral agent and lender,
other lenders party thereto and Genesis as borrower, pursuant to which a term
loan (“Term Loan”) has been made available to Genesis (such documents, together
with all other documentation evidencing, securing, guaranteeing and/or relating
to such loans, are referred to collectively as the “Loan Documents”; the loans
and other financial accommodations thereunder are referred to collectively as
the “Loans”; the Loan Documents and the Existing Master Lease, inclusive of the
modifications effectuated pursuant to the Current Modifications (and, upon
satisfaction of the conditions precedent therefore and effectuation of the
Future Modifications referred to below, the modifications effectuated pursuant
to the Future Modifications), are referred to collectively as the “Transaction
Documents”; and  the transactions and undertakings covered by the Transaction
Documents are referred to collectively as the “Transactions”); and

C.In addition to the amendments reflected in the Second Amendment, Genesis has
requested WT to agree to certain modifications to the Bridge Loan, including
those set forth in the Amended Bridge Loan Notes, which would be effective on
the date hereof (the “Bridge Loan Modifications”, and together with all other
modifications being entered into with respect to any of the Transaction
Documents on the date hereof are referred to collectively as the “Current



--------------------------------------------------------------------------------

 



Modifications”) and to agree to enter into certain modifications to the Term
Loan, as described in Section 2(e) below, but only upon the timely occurrence of
certain conditions precedent as set forth herein (the modifications to the Term
Loan, the “Future Modifications”).

D.WT would not enter into the Current Modifications or agree to the Future
Modifications but for Genesis agreeing to be bound by the provisions of this
Agreement, and, accordingly, as a material inducement to WT to enter into the
Current Modifications and the Future Modifications, Genesis is executing and
delivering this Agreement.

NOW, THEREFORE, in consideration of the mutual promises set forth herein and
other good and valuable consideration, the receipt and legal sufficiency of
which are hereby acknowledged, the parties hereto do hereby covenant and agree
as follows:

1. Existing Master Lease.  

(a) Genesis acknowledges and agrees that WT has the right, and is actively
seeking, to sell assets covered by the Existing Master Lease, and Genesis hereby
agrees it is obligated for all of the Sale Cooperation Obligations (defined
below) with respect to WT’s efforts to sell such assets and the consummation of
such sales. Without limiting the generality of the foregoing, Genesis hereby
agrees it is obligated for all the Sale Cooperation Obligations with respect to
the sale to one or more third party buyers, including buyers which may be
identified by WT and in which WT may have beneficial interests (collectively,
including any designee thereof who takes title to any asset, “Buyers”), of the
following categories of assets covered by the Existing Master Lease:

(i) the lessor’s interest in the 52 long-term care facilities which are
identified as ‘LTC Assets’ on  Schedule 1 hereto (the “LTC Assets”; the sales of
LTC Assets in accordance herewith are referred to as  “LTC Sales”);

(ii) the lessor’s interest in the 9 PowerBack facilities which are identified as
‘PowerBack Assets’ on Schedule 1 hereto (the “PowerBack Assets”, and, together
with the LTC Assets, the “Lessor Interest Assets”; the sales of PowerBack Assets
in accordance herewith are referred to as “PowerBack Sales”, and, together with
the LTC Sales, the “Lessor Interest Sales”);  (for greater clarity, the
PowerBack Remington facility in Richardson, TX (the “Richardson Asset”) is not
treated as a ‘PowerBack Asset’ for purposes of this Agreement and instead is
listed separately on Schedule 1 as ‘Whole Sale Asset – Texas’, and will be
treated for purposes of this Agreement as a Whole Sale Asset);

(iii) (x) the lessor’s and the lessee’s interest in the 14 facilities which are
identified as ‘Whole Sale Assets - Cascade’ on Schedule 1 hereto and (y) the
lessor’s and the lessee’s interest in the Richardson Asset which is identified
as ‘Whole Sale Asset – Texas’ on Schedule 1 hereto ((x) and (y), collectively,
the “Whole Sale Assets”; the sales of Whole Sale Assets in accordance herewith
are referred to as  “Whole Sales”);

(iv) the lessor’s and the lessee’s interest in the 2 ‘Closure Assets’ identified
as ‘Closure Assets’ on Schedule 1 hereto (the “Closure Assets”; the sales of
Closure Assets in accordance herewith  are referred to as “Closure Sales”); and



2

--------------------------------------------------------------------------------

 



(v) any vacant land or other assets covered by the Existing Master Lease, which
are identified as  ‘Other Assets’ on Schedule 1 (collectively, “Other
Assets”;   the sales of Other Assets in accordance herewith are referred to as
“Other Sales”; Whole Sales, Closure Sales and Other Sales are referred to
collectively as “Entire Interest Sales”; Entire Interest Sales and Lessor
Interest Sales are referred to collectively as “Asset Sales”;  and the assets
sold as Asset Sales as referred to as “Sold Assets”).

(b) “Sale Cooperation Obligations” means Genesis shall diligently cooperate with
WT and brokers and potential Buyers in connection with Asset Sales and shall use
commercially reasonable efforts to support the Asset Sales, which shall include,
but not be limited to, (i) with respect to all assets covered by the Existing
Master Lease, (x) reasonably assisting potential Buyers (and their brokers and
lenders and investors and their respective consultants) with their diligence
requests regarding the Existing Master Lease facilities and operations thereat,
making management and long-term strategy presentations to them as reasonably
requested by WT, making Existing Master Lease facilities and personnel available
for site visits by them upon reasonable advance notice and providing
documentation and information reasonably requested by them and (y) providing any
cooperation and/or documentation reasonably requested in order for WT and/or the
Buyer to effectuate a forward or reverse exchange of the asset being sold for
other real property of a like-kind in a manner which qualifies for
non-recognition of gain or loss under Section 1031 of the Internal Revenue Code
of 1986, as amended, and the regulations applicable thereto, (ii) with respect
to Lessor Interest Assets, reasonably and in good faith negotiating and entering
into definitive new master lease agreements with the proposed Buyers (“New
Master Leases”) as the new owner/master lessor substantially in the form of the
existing Cindat master lease or, if not acceptable to the new owner, another
form of lease to be mutually agreed to by Genesis (acting reasonably and in good
faith) and the Buyer and (iii) with respect to Entire Interest Sales (including,
without limitation, the pending sale of the Whole Sale Assets to Cascade,
entering into agreements reasonably requested by WT and/or the Buyers pursuant
to which the leasehold position under the Existing Master Lease is terminated or
transferred to the Buyer or its designee, all service and ancillary agreements
to which Genesis is a party with respect to the assets being sold are terminated
and Genesis agrees to continue reasonably cooperating and assisting the new
owners and operators during a reasonable transition period after the closing of
such sale.  

(c) The economic terms and financial covenants contained in any New Master
Lease, and any later modifications or waivers thereof, shall be subject to the
prior written approval of WT, which approval shall not be unreasonably
withheld.  Genesis hereby agrees that the due date for rent payments under any
New Master Lease with a proposed Buyer as to which WT has transferred an
interest of greater than or equal to 49% of WT’s interest in the Existing Master
Lease, either as a change of ownership or otherwise, shall be the 1st day of
each month of the term of the New Master Lease if such Buyer requires it in
order to close on the transaction.  Regardless of form, the New Master Leases
shall be consistent with the following terms: (i) the first year’s rent will be
mutually and reasonably agreed among WT, Genesis and the Buyer; (ii) the initial
term, renewal terms, renewal rent, rent payment date (subject to the foregoing
sentence), and security of the New Master Leases will be no less favorable to
Genesis than the Existing Master Lease; (iii) the cap ex requirements will
initially be no more than $800/bed/year; and (iv) each New Master Lease may
contain reasonable financial covenants as agreed between Genesis and the Buyer,
no less favorable to Genesis than those set forth in similar Genesis’ other
master leases, taking into account, among other things, the number of beds
covered by a lease.



3

--------------------------------------------------------------------------------

 



(d) Upon a closing of Asset Sales, the parties will contemporaneously therewith
effectuate the Master Lease Modifications.  “Master Lease Modifications”  means
entering into modifications to the Existing Master Lease to reflect the removal
of the Sold Assets from its coverage, as and to the extent that Asset Sales
occur, and to reduce the remaining rent applicable going forward under the
Existing Master Lease (i.e., with respect to the remaining facilities covered by
the Existing Master Lease after the consummation of the Sold Assets) by (i) with
respect to Lessor Interest Sales, an amount equal to the net annual rent payable
under the New Master Lease with respect to such asset(s), and (ii) with respect
to Entire Interest Sales, an amount equal to 9% of (x) the gross proceeds
received by WT from such sale, less (y) the reasonable and documented
out-of-pocket costs incurred by WT in effectuating any such sales; provided that
the foregoing rent reduction shall not apply in respect of the Whole Sale of the
Richardson Asset, as the Current Modifications already reflect a reduction
agreed upon by the parties in respect of such sale; for the avoidance of doubt,
other than as specifically provided in this Section 1(d), nothing in this
Agreement shall obligate WT to agree to any reduction in the rent under the
Existing Master Lease.  Notwithstanding anything to the contrary in the Existing
Master Lease or this Agreement, following the completion of all Asset Sales, the
Existing Master Lease shall be terminated and any remaining rent under the
Existing Master Lease shall be eliminated (it being agreed that the Existing
Master Lease shall remain in effect to the extent called for under Section 1(g)
below); for the avoidance of doubt, Genesis shall remain obligated to pay in
full any unpaid rent that has theretofore accrued. 

(e) Notwithstanding anything to the contrary set forth herein, WT shall have the
right to elect to structure the sale of any or all of the Whole Sale Assets as
the sale of only the lessor’s interest therein, and, upon notifying Genesis of
any such election, such sale for all purposes hereof (including the Sales
Cooperation Obligations and the Master Lease Modifications applicable thereto)
shall be and shall be deemed to be a Lessor Interest Sale and not a Whole Sale
and shall be subject to the parties entering into a New Master Lease in
accordance herewith.

 

(f) In no event shall the intended or actual sale of assets covered by the
Existing Master Lease as set forth above be or be deemed to undermine or
derogate from the provisions of Section 1.2 of the Existing Master Lease under
which the Existing Master Lease  constitutes one indivisible lease of the entire
Leased Property (as defined therein), and the parties hereby confirm and ratify
their intention that the provisions of the Existing Master Lease shall at all
times be construed, interpreted and applied so as to carry out their mutual
objective to create a single indivisible lease of all the Leased Property and,
in particular but without limitation, that for purposes of any assumption,
rejection or assignment of this Lease under any bankruptcy laws, it is one
indivisible and non-severable lease and executory contract dealing with one
legal and economic unit which must be assumed, rejected or assigned as a whole
with respect to all (and only all) the Leased Property covered hereby.

 

(g) The parties hereby confirm that the provisions of the Existing Master Lease
and related agreements with respect to the Option Facilities (a/k/a Meridian 7)
and the Sandy River Portfolio (each as defined in the Existing Master Lease)
remain in full force and effect. Following completion of all Asset Sales, the
parties’ respective rights and obligations under the Existing Master Lease shall
remain in effect with respect to the Option Facilities and the Sandy River
Portfolio.

 

 

2. Loan Documents.



4

--------------------------------------------------------------------------------

 



 

(a) Notwithstanding anything to the contrary set forth in any Loan Document,
from and after the date hereof WT shall have the right to assign all or any of
its right, title and interest in, to and under the Loans and the Loan Documents
to any subsidiary or controlled affiliate of Welltower Inc. without the consent
of Genesis.  Genesis shall use commercially reasonable efforts to, as soon as
possible, enter into binding agreements to sell assets of Genesis that currently
serve as collateral for the Bridge Loan to third-party buyers and/or to obtain
mortgage loans from third party lenders, with usual and customary closing dates
and no closing conditions other than those which are usual and customary for
stand-alone sales and mortgage loans (and with no seller financing or  financing
contingency for any sales), sufficient in the aggregate to yield net
proceeds  (i.e., after deduction of reasonable and documented fees and
out-of-pocket expenses incurred by Genesis in connection with obtaining and
consummating such agreements) of at least $105 million being paid over by
Genesis to WT as set forth herein (collectively, the “105 Commitments”).  In
connection with the closing of the transactions contemplated by each of the 105
Commitments, and simultaneous with WT receiving the net proceeds from any such
closing, WT shall release its liens and mortgages on the Bridge Loan collateral
that is the subject of the applicable transaction, including equity, to permit
the consummation of each such closing.  All net proceeds from the consummation
of the 105 Commitments shall be paid to WT at the closings thereunder and shall
be applied by WT to partial repayment of the Bridge Loan.  The application of
such amounts in partial repayment of the Bridge Loan will be in such amount,
order and priority as determined by WT among the loans which comprise the Bridge
Loan, if the payment being made is not otherwise part of the proceeds from a
refinance or sale of a particular asset secured by a particular loan which
comprises the Bridge Loan.  WT agrees to release its liens and mortgages on
collateral securing repayment of the then remaining outstanding balance of the
Bridge Loan that has not otherwise been released in accordance with the
foregoing terms of this Section 2(a), thereby converting the Bridge Loan to an
unsecured loan, after all of the following shall have occurred:  (i) WT has
received $105 million or more of net proceeds from the consummation of the
transactions contemplated by the 105 Commitments or from other sources available
to Genesis, (ii) Genesis has entered into amendments to the Bridge Loan
containing the following covenants and agreements: (1) customary market
covenants for a unsecured credit facility of this type and amount for a borrower
with Genesis’ financial profile at closing, which covenants shall include,
without limitation, those described on Schedule 6 and others to be reasonably
agreed by WT and Genesis, and (2) an agreement that the Bridge Loan shall be
freely transferable by WT (whether or not to affiliates of WT) and (iii) Genesis
has entered into any modifications or amendments to the Bridge Loan determined
by WT, in its sole discretion, as necessary to avoid any adverse REIT
qualification, status or compliance consequences to WT.  Time of the essence,
and if for any reason (x) Genesis does not obtain the 105 Commitments prior to
April 1, 2018 or (y) Genesis does timely obtain the 105 Commitments but any one
or more of the 105 Commitments thereafter expires by its terms or is terminated
for any reason prior to WT having received $105 million in accordance with the
terms above, then, in the case of either (x) or (y), automatic increases in the
cash component of interest payable under the Bridge Loan as set forth in Section
3(a)[B] of each amended and restated note executed on the date hereof as part of
the Bridge Loan Modifications shall apply, and Genesis shall continue to be
obligated to use commercially reasonable efforts to obtain the 105 Commitments
and to close the transactions contemplated thereunder as soon as
possible.  Nothing in this Agreement shall obligate WT to release its liens and
mortgages on the Bridge Loan collateral except as specifically provided in this
paragraph 2(a).

 



5

--------------------------------------------------------------------------------

 



(b) Genesis hereby agrees to use commercially reasonable efforts to raise by May
8, 2018 at least $200 million in new capital invested in Genesis from third
party sources (whether raised in single or multiple tranches) (“New Capital”)
(such New Capital may be structured in a manner determined by Genesis which may
include, without limitation, equity, preferred equity or unsecured mezzanine
debt; provided that the dividends or interest thereunder shall be payable
‘in-kind’ at least in the same proportion as the interest is payable ‘in-kind’
under the Term Loan and the New Term Loans) and Genesis hereby agrees that it
shall apply the net proceeds (i.e., net of reasonable and customary transaction
costs and fees) of such New Capital (whenever received) to the following before
any other application thereof: 

 

(1) first, if either (i) a Trigger Event has occurred and is continuing or (ii)
the Future Modifications have not occurred and the New Term Loans have not been
funded by WT and Omega at the time the net proceeds of the New Capital are
distributed, then, to repay the Term Loan as provided in the Term Loan
Agreement; if, however, no Trigger Event has occurred and is continuing, the
Future Modifications have occurred and the New Term Loans have been funded by WT
and Omega at the time the net proceeds of the New Capital are distributed, then,
to repay in full the portion of the Term Loan held by WT (which will be
approximately $99 million), which payments shall be made in advance of repayment
of amounts owing to Omega with respect to the Term Loan, such that all principal
payments (voluntary or mandatory) in respect of the Term Loan are first paid to
WT in reduction of the principal  balance owed on the portion of the Term Loan
held by or otherwise payable to WT;

 

(2) second, to the extent not paid pursuant to subsection (1) above, to repay in
full the portion of the Term Loan held by Omega (which will be approximately $66
million) as repayment of Genesis’ obligations to Omega under the Term Loan;

 

(3) third, to repay in full that certain Note, dated as of December 23, 2016,
made by Genesis as Issuer in the face amount of $11,659,000 (as amended,
restated, supplemented or modified) (having a principal balance of approximately
$12.7 million as of the date hereof);

 

(4) fourth, to pay $6.0 million as repayment of that certain Note, dated as of
November 1, 2016, made by Genesis as Issuer in the face amount of $51,160,000
(as amended, restated, supplemented or modified) (i.e., at approximately 6.0% of
par), and, if no default or breach shall have occurred under this Agreement or
under any Transaction Document, WT agrees that the remaining principal balance
thereof will be written off by WT (so long as there are sufficient proceeds of
the New Capital available to simultaneously pay-off $111 million of the Bridge
Loan); and

 

(5) fifth, to pay up to $111 million on account of the Bridge Loan (applied in
such order and priority as determined by WT among the loans which comprise the
Bridge Loan).

 

Genesis and WT agree that, once WT has been repaid pursuant to Section 2(b)(1)
above such that the remaining outstanding balance of the portion of the Term
Loan held by WT is less than 50% of the remaining outstanding balance of the
portion of the Term Loan held by Omega, Omega (or an entity designated by Omega)
will replace WT as the administrative agent under the Term Loan

6

--------------------------------------------------------------------------------

 



Agreement.  In the event Genesis has not raised the New Capital by May 8, 2018,
Genesis shall continue to be obligated to use commercially reasonable efforts to
obtain the New Capital and to apply the proceeds thereof as set forth herein
until such efforts are successful.  “Trigger Event” means (a) any Default or
Event of Default under Sections 8(b), (c), (g), (h), or (l) of the Term Loan
Agreement, (b) a Default or Event of Default under Section 7.13, 7.14 or 7.15 of
the Term Loan Agreement, or (c) the acceleration of the Loans under the Term
Loan Agreement.  Except as may otherwise be agreed in writing as part of the
Future Modifications, all liens and collateral securing the Term Loan shall
continue to secure the Term Loan until such time as WT and Omega are each paid
in full.

(c) If, (x) the New Capital shall have been raised and applied as required
hereunder, (y) the 105 Commitments shall have been obtained and the required
payments have been made to WT in accordance herewith, and (z) the portion of the
Term Loan held by WT has been repaid in full, the remaining outstanding
principal balance of the Bridge Loan is not more than $50 million, and no "Event
of Default" under the Transaction Documents is continuing ((x)-(z),
collectively, the “Conditions Precedent”), then, upon satisfaction of all
Conditions Precedent, Genesis may deliver notice to WT requesting that WT
approve a specified amount (not to exceed $50 million) of the outstanding
balance of the Bridge Loan be converted into a common equity stake in Genesis
(the “$50M Equity Conversion”), such equity to be priced on the same basis as
Genesis’ most recent equity raise at that time, and such equity will be pari
passu to such most recently raised equity.  WT shall cooperate in completing
such $50M Equity Conversion, which shall be conditioned on WT’s determination,
in its sole discretion, that such conversion would not result in any adverse
REIT qualification, status or compliance consequences to WT.  Genesis
acknowledges that the consummation of all the Lessor Interest Sales and WT’s
receipt of the net proceeds therefrom will be one of the factors which WT will
take into consideration in making such determination.  For the avoidance of
doubt, the completion of the $50M Equity Conversion is intended to be a
bilateral transaction negotiated by the parties in good faith consistent with
the terms outlined in this paragraph (c) and this Agreement is not intended to
grant either Genesis or WT the unilateral right to effect the completion of the
$50M Equity Conversion. If WT determines, in its sole discretion, that it cannot
consummate the $50M Equity Conversion due to adverse REIT qualification, status
or compliance consequences, WT agrees that the lesser of the outstanding balance
of the Bridge Loan and $50 million (the “Conversion Amount”) shall be converted
into a loan incurring PIK interest at 2% per annum compounded quarterly, with a
term of ten (10) years commencing on the date the Conditions Precedent have been
satisfied (the “Mezz Debt Conversion”); provided, however, if WT determines, in
its sole discretion, that conversion of some or all of the Conversion Amount
into the Mezz Debt Conversion would result in any adverse REIT qualification,
status or compliance consequences to WT, then, at the time the Conditions
Precedent are satisfied, such portion of the Conversion Amount which cannot be
converted into the Mezz Debt Conversion will be immediately written off by WT
and the balance of the Conversion Amount will be converted into the Mezz Debt
Conversion.

(d) Upon satisfaction of the Warrant Conditions, Genesis shall issue to TRS
Holdco, a warrant (the “WT Warrant”) to purchase shares of Genesis’ Class A
common stock issued by Genesis, containing customary terms and conditions for an
instrument of this type and in form and substance reasonably acceptable to both
Genesis and WT, pursuant to which Genesis shall grant the right to the holder of
the WT Warrant to purchase 900,000 shares (subject to anti-dilution provisions)
of Genesis’ Class A common stock, par value $0.001 per share at an exercise
price equal to the greater of (i) $1.00 per share or (ii) if the Future
Modifications have occurred,

7

--------------------------------------------------------------------------------

 



the closing price of Genesis Class A common stock on the trading day that the
Future Modifications are effective, which WT Warrant shall be exercisable during
the period commencing 6 months after issuance and ending on 5 years after
issuance.  “Warrant Conditions” means all of the following shall be true at the
time in question:  (i) the complete repayment or conversion to equity or
forgiveness of the Bridge Loans, as the case may be; (ii) the successful
consummation of Asset Sales such that the rent payable by Genesis to WT under
the Master Lease is less than $15 million; (iii) the repayment in full of any
remaining amounts owed by Genesis to Omega; (iv) the price of a share of
Genesis’ Class A common stock exceeds, or at any time prior to the satisfaction
of all other conditions has exceeded, $4 and (v) at least 25% of the Class C
shares of Genesis, issued and outstanding as of the execution of this Agreement,
have converted their shares into shares of Class A common stock. Upon the making
of the New Term Loans, Genesis shall issue to Omega or an affiliate thereof, a
warrant (the “Omega Warrant”) to purchase shares of Genesis’ Class A common
stock issued by Genesis, containing customary terms and conditions for an
instrument of this type and in form and substance reasonably acceptable to both
Genesis and Omega, pursuant to which Genesis shall grant the right to the holder
of the Omega Warrant to purchase 600,000 shares (subject to anti-dilution
provisions and to such reduction in the amount of shares as Omega may determine
in its sole discretion is necessary or appropriate to maintain compliance with
law and regulation, including REIT tax regulations) of Genesis’ Class A common
stock, par value $0.001 per share at an exercise price equal to the greater of
(i) $1.00 per share or (ii) if the Future Modifications have occurred, the
closing price of Genesis Class A common stock on the trading day that the Future
Modifications are effective, which Omega Warrant shall be exercisable during the
period commencing 6 months after issuance and ending on 5 years after issuance.

(e) Subject to the satisfaction of the Term Loan Amendment Conditions (as
defined below) no later than March 31, 2018, (A) WT and Omega agree that they
will enter into modifications to the Term Loan Agreement and related loan
documents that will provide Genesis with the ability to borrow an additional $40
million of new term loans under the Term Loan Agreement (the “New Term Loans”)
and will include other changes as may be reasonably necessary to accommodate the
refinancing of the Cap One ABL Facility on substantially the terms set forth in
the MidCap Commitment Letter (as defined below) (the “Term Loan Amendment”), (B)
WT commits to provide an aggregate amount of $24 million of the New Term Loans
to Genesis and (C) Omega commits to provide an aggregate amount equal to $16
million of the New Term Loans.  Notwithstanding the foregoing, Genesis, WT and
Omega agree that they will promptly take such actions as are reasonably
necessary to amend the Term Loan Agreement to reflect the modifications required
to effectuate the obligation to seek New Capital and the mandatory pre-payment
provisions set forth in Section 2(b) (regardless of whether the Term Loan
Amendment Conditions are satisfied).

“Term Loan Amendment Conditions” means (i) the loans and other obligations under
that certain Credit Agreement, dated as of February 2, 2015 (as amended,
restated, supplemented or modified, “Cap One ABL Facility”), by and among,
Genesis, the lenders party thereto, Healthcare Financial Solutions, LLC, as
administrative agent, and the other parties thereto have been either (x) amended
or otherwise restructured such that all outstanding defaults thereunder have
been satisfied or permanently waived and the terms of any amendment or
restructured loans and other obligations, and the agreements related to the
same, are reasonably acceptable to WT and Omega, or (y) fully refinanced in a
manner, as reasonably determined by WT and Omega, substantially consistent with
the terms and conditions set forth in that certain Commitment Letter, dated as
of February 2, 2017 (as amended, restated, supplemented or

8

--------------------------------------------------------------------------------

 



modified, the “MidCap Commitment Letter”), between MidCap Financial Trust and
Genesis or on such other terms and conditions reasonably acceptable to WT and
Omega, (ii) there are no outstanding defaults (including any disputed default
that is subject to arbitration under Section 3(d)(iii) of this Agreement) by
Genesis under this Agreement or the Term Loan Agreement (whether or not such
defaults have become Omnibus Events of Default under this Agreement or Events of
Default under the Term Loan Agreement), (iii) there are no Events of Default
under any of the other Transaction Documents, and there are no outstanding
material defaults by Genesis under the Material Master Leases  or Material
Indebtedness (each, as defined in the Term Loan Agreement) or any agreement with
MidCap Financial Trust, in each case, that is not subject to an irrevocable
waiver or other similar agreement not to enforce any such contractual
obligations, (iv) all required third party consents in connection with the Term
Loan Amendment and the New Term Loans have been obtained by Genesis, and (v) the
Term Loan Amendment is in form and substance reasonably satisfactory to Genesis,
Omega and WT. 

 

3.Estoppel; Forbearance; Cross-Defaults. 

 

(a) Genesis acknowledges and agrees and confirms that as of the date indicated
thereof (i) the principal balance of each of the Loans is as set forth on
Schedule 3 attached hereto, and that all of such principal amounts, plus all
accrued and accruing interest and all fees, costs, expenses and other amounts
now or hereafter payable by Genesis under the Loan Documents, are
unconditionally owing by Genesis, all without offset, defense or counterclaim of
any kind, nature or description whatsoever, (ii) WT has, and shall continue to
have, valid and enforceable, perfected and continuing Liens upon and security
interests in the collateral granted by Genesis to WT to the extent (and having
the priority) required by the Loan Documents and (iii) to Genesis' knowledge, WT
is not in breach or default under any of its obligations under the Transaction
Documents.

 

(b) WT agrees that it will, from the date hereof until the earlier of an Omnibus
Event of Default (as defined in Section 3(d) below) or March 31, 2018 (the
“Forbearance Period”), not exercise any rights or remedies with respect to (a)
any “Default” or “Event of Default” or other breach under the Existing Master
Lease which relates to financial covenants thereunder or which is a
cross-default thereunder by virtue of financial covenants contained in other
agreements of Genesis as to which the counterparty has not declared a default or
has agreed to forbear from the exercise of rights and remedies, (b) any
“Default” or “Event of Default” or other breach under the Loan Documents which
relates to financial covenants thereunder or which is a cross-default thereunder
by virtue of financial covenants contained in other agreements of Genesis as to
which the counterparty has not declared a default or has agreed to forbear from
the exercise of rights and remedies, and (c) the failure to pay any default
rent, default interest, and late fees, as applicable, under the Existing Master
Lease and the Loan Document which accrue through the Forbearance
Period.  Neither Genesis Healthcare, Inc. nor any of its subsidiaries or
affiliates (whether or not party to the Transaction Documents) may enter into
any waiver, forbearance, agreement not to enforce or similar agreement with any
person or entity with respect to obligations of Genesis Healthcare, Inc. or any
of its subsidiaries or affiliates (whether or not party to the Transaction
Documents) with respect to a Material Master Lease or Material Indebtedness
(each, as defined in the Term Loan Agreement), any agreement with MidCap
Financial Trust or the Revolving Loan (as defined in the Existing Master Lease)
without providing at least 5 business days’ prior notice to WT.  WT further
agrees that, until February 22, 2018, no cash payments of interest will be due
and payable currently under the Loan Documents, and all such interest amounts
will instead accrue and be added to principal (with interest accruing thereon at
the same rates as interest otherwise

9

--------------------------------------------------------------------------------

 



accrues under the relevant Loan Document for deferred interest amounts);
subsequent to February 22, 2018, cash payments of interest will be due and
payable as provided in the Loan Documents.

 

(c) Each of Genesis and WT hereby acknowledges, confirms and agrees that (i)
each of the Transaction Documents has been duly executed and delivered to the
other party and each is in full force and effect as of the date hereof and is
hereby ratified and confirmed, (ii) the agreements and obligations of such party
contained in the Transaction Documents and in this Agreement constitute the
legal, valid and binding obligations of such party, enforceable in accordance
with their respective terms, except to the extent limited by general principals
of equity and by bankruptcy, insolvency, fraudulent conveyance or other similar
laws affecting creditors' rights generally, and (iii) such party is and shall be
entitled to all of the rights, remedies and benefits provided for in the
Transaction Documents and under applicable law.

 

(d) An “Omnibus Event of Default” means (i) any default or breach by Genesis of
its obligations under this Agreement (except, in the case of Sections 1(b), 2(a)
or 2(b), as provided in subsection (iii) below) which breach or default is not
cured (1) in the case of payment defaults within two (2) business days after
receipt of written notice thereof from WT and (2) in the case of all other
defaults or breaches, within ten (10) business days after receipt of written
notice thereof from WT, or any failure to reach agreement on new financial
covenants under the Existing Master Lease by March 31, 2018 (in the case of the
failure to reach agreement on new financial covenants only, without notice,
grace or cure period); (ii) an Event of Default under Sections 8(b), (c), (g),
(h), or (l) of the Term Loan Agreement or the acceleration of the Loans under
the Term Loan Agreement; or (iii) any default or breach by Genesis of its
obligations under Sections 1(b), 2(a) or 2(b), provided, however, that any such
default or breach for Genesis’ failure to diligently cooperate or use
commercially reasonable efforts, as those terms are used in such Sections, shall
require a determination in an Arbitration Proceeding (as defined below) that
Genesis has failed to satisfy such obligations to diligently cooperate or use
commercially reasonable efforts, and, provided, further, that the pendency of
any such Arbitration Proceeding shall not relieve either Genesis or WT of its
obligations or agreements under the applicable Section in dispute..  The
existence of an Omnibus Event of Default (whether occurring during or after the
Forbearance Period) shall constitute an "Event of Default" under each of the
Transaction Documents as if it had been expressly set forth as an “Event of
Default” thereunder.  “Arbitration Proceeding” means an arbitration administered
by the American Arbitration Association under its Commercial Arbitration
Rules.  Genesis and WT agree that, in any Arbitration Proceeding, the number of
arbitrators shall be three, the place of arbitration shall be New York, New
York, the parties recognize that time is of the essence and shall pursue an
expedited arbitration schedule, Delaware law shall apply, and judgment on the
award rendered by the arbitrators may be entered in any New York State court or
federal court sitting in the City, County and State of New York having
jurisdiction thereof.

 

(e) An "Event of Default" by Genesis under any of the Transaction Documents
shall, without any notice or grace or cure period, entitle WT immediately to
exercise all rights and remedies available to WT upon an Omnibus Event of
Default under this Agreement, as if an Event of Default under any one of the
Transaction Documents was expressly set forth in this Agreement as an Omnibus
Event of Default hereunder.  This Section 3(e) will not entitle WT to declare a
default or breach under any Transaction Document solely due to a default or
breach under any other Transaction Document if WT would not have been entitled
to declare such a default or breach

10

--------------------------------------------------------------------------------

 



in the absence of this Section 3(e).  Solely for the purpose of this Section
3(e), this Agreement is not a Transaction Document.

(f) Without limiting any of the reporting requirements under the Transaction
Documents, Genesis shall, and shall cause the officers, directors, employees and
advisors to Genesis, to cooperate fully with WT and its designees in furnishing
information reasonably available to Genesis as and when reasonably requested by
WT or its designees regarding Genesis’ financial condition, business, operations
and assets.

(g)  Upon the occurrence of an Omnibus Event of Default, WT shall be entitled
(a) upon five (5) business days’ written notice to Genesis, to terminate this
Agreement and pursue all available rights and remedies, including without
limitation, an award of  monetary damages, or, at WT’s option, (b) to enforce
this Agreement, including by specific performance.  Upon termination of this
Agreement, the rights and obligations of the parties hereunder shall immediately
become null and void and of no further force or effect without any further
action by any party; provided, however, that no termination of this Agreement
shall relieve any party from liability for any breach of this Agreement
occurring prior to such termination, or for the breach of any provision hereof
that expressly survives the termination of this Agreement.

4.  General Release

(a) In consideration of, among other things, WT’s execution and delivery of the
Current Modifications and this Agreement, and Omega’s joining in Sections 2(b),
(d), (e) and 5(k) of this Agreement, Genesis on behalf of itself and its agents,
representatives, officers, directors, advisors, employees, subsidiaries and
affiliates (whether or not party to the Transactions Documents), successors and
assigns (collectively, “Releasors”), hereby forever agrees and covenants not to
sue or prosecute against any Releasee (as hereinafter defined) in accordance
with Section 4(c) below, and hereby forever waives, releases and discharges, to
the fullest extent permitted by law, each Releasee from any and all claims
(including, without limitation, cross-claims, counterclaims, rights of set-off
and recoupment), actions, causes of action, suits, debts, accounts, interests,
liens, promises, warranties, damages and consequential damages, demands,
agreements, bonds, bills, specialties, covenants, controversies, variances,
trespasses, judgments, executions, costs, expenses or claims whatsoever, that
such Releasor now has , of whatsoever nature and kind, whether known or unknown,
now existing, whether arising at law or in equity (collectively, the “Claims”),
against WT or Omega in any capacity and their respective affiliates and
subsidiaries (whether or not party to the Transaction Documents), shareholders
and “controlling persons” (within the meaning of the federal securities laws),
and their respective successors and assigns and each and all of its related
persons (collectively, the “Releasees”), based in whole or in part on facts,
whether or not now known, existing on or before the date of this Agreement, that
relate to, arise out of or otherwise are in connection with: (i) any or all of
the Transaction Documents or the Transactions or any actions or omissions in
connection therewith, (ii) any aspect of the dealings or relationships between
or among Genesis and WT or Omega relating to any or all of the documents,
transactions, actions or omissions referenced in clause (i). In entering into
this Agreement, Genesis has consulted with, and has been represented by, legal
counsel and expressly disclaims any reliance on any representations, acts or
omissions by any of the Releasees and hereby agrees and acknowledges that the
validity and effectiveness of the releases set forth above do not depend in any
way on any such representations, acts and/or omissions or the accuracy,
completeness or validity thereof. The provisions of this Section 4(a)

11

--------------------------------------------------------------------------------

 



shall survive the termination of this Agreement, the Transaction Documents and
payment in full of all obligations thereunder.

(b) Genesis, on behalf of itself and its successors, assigns, and other legal
representatives, hereby absolutely, unconditionally and irrevocably, covenants
and agrees with and in favor of each Releasee that it will not sue (at law, in
equity, in any regulatory proceeding or otherwise) any Releasee on the basis of
any Claim released, remised and discharged pursuant to Section 6(a) hereof. If
Genesis or any of its successors, assigns or other legal representatives
violates the foregoing covenant, Genesis for itself and its successors, assigns
and legal representatives, agrees to pay, in addition to such other damages as
any Releasee may sustain as a result of such violation, all documented
reasonable attorneys’ fees (other than allocated fees of in-house counsel) and
out-of-pocket costs incurred by any Releasee as a result of such violation.

(c) In entering into this Agreement, Genesis consulted with, and has been
represented by, legal counsel and expressly disclaims any reliance on any
representations, acts or omissions by any of the Releasees and hereby agrees and
acknowledges that the validity and effectiveness of the releases set forth above
do not depend in any way on any such representations, acts and/or omissions or
the accuracy, completeness or validity thereof. The provisions of this Section 4
shall survive the expiration or termination of the Forbearance Period, the
termination of this Agreement, the Transaction Documents and payment in full of
the obligations thereunder.

5. Miscellaneous.

 

(a) Except as may be required by law or judicial process (including
the requirements of any regulatory body or stock exchange), each party shall
keep this Agreement and its terms confidential and shall not disclose the same
to any third party (except attorneys, accountants, or consultants hired by the
parties hereto who themselves are bound by similar confidentiality restrictions)
without the express written consent of the other party.   Notwithstanding the
foregoing, upon Genesis’ public disclosure of this Agreement, including in a
filing made with the Securities and Exchange Commission, neither WT nor Genesis
shall have any further obligation under this Section 5(a).

(b) This Agreement shall inure solely to the benefit of the parties hereto and
their respective successors and assigns. Genesis may not assign any of its
rights or obligations hereunder, in whole or in part, directly or indirectly, by
operation of law or otherwise, without the prior written consent of WT, and any
such purported assignment without such consent shall be null and void, ab
initio, and of not force or effect. No third party shall have the right to
derive or claim any benefit hereunder (other than Releasees) or have any right
to enforce or rely upon any provision of this Agreement.

(c) This Agreement may be executed in either original or electronically
transmitted form (e.g., faxed or emailed portable document format (PDF) form),
and the parties hereby adopt as original any signatures received via
electronically transmitted form.  This Agreement may be executed in any number
of counterparts, each of which when so executed shall be deemed an original, but
all such counterparts shall constitute one and the same instrument, and all
signatures need not appear on any one counterpart.

(d) This Agreement will be governed by and construed in accordance with
the substantive laws of the State of Delaware, but exclusive of its conflicts of
law provisions. Except

12

--------------------------------------------------------------------------------

 



as specified in Section 3(d), the parties hereby irrevocably and unconditionally
submit to the exclusive jurisdiction of any New York State court or federal
court sitting in the City, County and State of New York with respect to any
action or proceeding arising out, or relating to, this Agreement. THE PARTIES
HERETO HEREBY WAIVE, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
RIGHT TO TRIAL BY JURY WITH RESPECT TO ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT, WHETHER ARISING IN CONTRACT, IN TORT OR
OTHERWISE.

(e) Genesis hereby represents and warrants that (i) all consents and
authorizations to the Current Modifications and to this Agreement binding on
Genesis (i.e., including on all entities included within the meaning of
“Genesis” as such term is defined in this Agreement) have been obtained, (ii)
Genesis Healthcare, Inc. is duly authorized to bind all entities which comprise
‘Genesis’ as defined herein (whether or not all such entities are listed on
Schedule 5 hereto), and to bind all subsidiaries and affiliates of Genesis
Healthcare, Inc. with respect to Section 4 hereof, and to cause all such
respective entities to comply with their respective obligations hereunder, (iii)
there are no required third-party consents to the Current Modifications and to
this Agreement binding on Genesis which have not been obtained, and (iv) there
are no defaults beyond any applicable notice and cure period by Genesis
Healthcare, Inc. or any of its subsidiaries or affiliates (whether or not party
to the Transaction Documents) under any of their respective material contractual
obligations, whether or not subject to a waiver, forbearance or other agreement
not to enforce any such contractual obligations, other than those defaults
subject to a waiver, forbearance or other agreement that is listed on Schedule
8. 

(f) Genesis acknowledges and confirms that the Recitals set forth above are true
and correct, and each of the parties hereto acknowledges and agrees that by this
reference the Recitals, including the definitions therein, are incorporated into
and made a part of the body of this Agreement.

(g) Each party shall be responsible for its own fees, costs, charges and
expenses, including the fees, costs and expenses of counsel and/or other third
party professionals or advisors, incurred in connection with this Agreement, the
Current Modifications, the Future Modifications and the transactions
contemplated by that certain Memorandum of Understanding dated November 9, 2017
(the “MOU”).  Notwithstanding the foregoing, in connection with the consummation
of the Asset Sales, WT agrees to reimburse Genesis’ reasonable costs and
expenses incurred in connection with the successful consummation of any such
Asset Sales, up to an aggregate cap for all such Asset Sales of $2
million.  Except as set forth in this Section 5(g), all of the terms and
conditions under the Transaction Documents relating to a party covering the
costs of another party shall remain in full force and effect.

(h) This Agreement and the Current Modifications have been prepared through the
joint efforts of all of the parties hereto. Neither the provisions of this
Agreement or the Current Modifications nor any alleged ambiguity therein shall
be interpreted or resolved against any party on the ground that such party or
its counsel drafted this Agreement or such other agreement, or based on any
other rule of strict construction. The parties hereto acknowledge that they have
been represented by legal counsel of their own choosing in negotiations for and
preparation of this Agreement and all other agreements and documents executed in
connection herewith and that each of them has read the same and had their
contents fully explained by such counsel and is fully aware of their contents
and legal effect. If any matter is left to the decision, right, requirement,
request, determination, judgment, opinion, approval, consent, waiver,
satisfaction, acceptance, agreement,

13

--------------------------------------------------------------------------------

 



option or discretion of WT in this Agreement or in any Transaction Document,
such action shall be deemed to be exercisable by WT in its sole and absolute
discretion and according to standards established in its sole and absolute
discretion. Without limiting the generality of the foregoing, “option” and
“discretion” shall be implied by the use of the words “if” and “may.”

(i) The invalidity, illegality, or unenforceability of any provision in or
obligation under this Agreement in any jurisdiction shall not affect or impair
the validity, legality, or enforceability of the remaining provisions or
obligations under this Agreement or of such provision or obligation in any other
jurisdiction. If feasible, any such offending provision shall be deemed modified
to be within the limits of enforceability or validity; however, if the offending
provision cannot be so modified, it shall be stricken and all other provisions
of this Agreement in all other respects shall remain valid and enforceable.

(j) Time is of the essence in the performance of each of the obligations of
Genesis hereunder and with respect to all conditions to be satisfied by such
parties.

(k) WT, Omega and Genesis agree to take all further actions and execute all
further documents may from time to time be reasonably requested to carry out the
transactions contemplated by this Agreement and the Current Modifications,
including but not limited to amendments to this Agreement, the Existing Master
Lease or Loan Documents or intercreditor agreements, evidencing: (i) the
replacement of Genesis’ current asset capital lender, Capital One, with a new
lender as contemplated by the MidCap Commitment Letter, and any corresponding
releases or adjustments in priority to collateral; (ii) adjustments necessary to
accommodate lender’s requests regarding collateral priority in the contemplated
re-financing of the properties listed on Schedule 7 attached hereto; and (iii)
waiver of compliance with the financial covenants on or prior to December 31,
2017 and, if the Term Loan Amendment is executed, adjustments to the financial
covenants that, as of the date of execution of such Term Loan Amendment, will
permit Genesis, based on its reasonable projections as of such date, to be in
pro forma compliance through March 31, 2019.

(l) Section headings in this Agreement are included herein for convenience of
reference only and shall not constitute part of this Agreement for any other
purpose.

(m) All notices, requests, and demands to or upon the respective parties hereto
shall be given and received in accordance with the notice provisions under the
Existing Master Lease.

(n) GENESIS HEREBY WAIVES (TO THE EXTENT PERMITTED BY APPLICABLE LAW) (i)
PRESENTMENT, DEMAND AND PROTEST, AND NOTICE OF PRESENTMENT, PROTEST, DEFAULT,
NONPAYMENT, MATURITY, RELEASE WITH RESPECT TO ALL OR ANY PART OF THE OBLIGATIONS
OR ANY COMMERCIAL PAPER, ACCOUNTS, CONTRACT RIGHTS, DOCUMENTS, INSTRUMENTS,
CHATTEL PAPER AND GUARANTIES AT ANY TIME HELD BY WT ON WHICH GENESIS MAY IN ANY
WAY BE LIABLE AND HEREBY RATIFIES AND CONFIRMS WHATEVER WT MAY DO IN THIS
REGARD; (ii) NOTICE PRIOR TO TAKING POSSESSION OR CONTROL OF THE COLLATERAL THAT
MIGHT BE REQUIRED BY ANY COURT PRIOR TO ALLOWING WT TO EXERCISE ANY OF AND
NOTICE OF PRESENTMENT, PROTEST, DEFAULT, NONPAYMENT, MATURITY, RELEASE WITH
RESPECT TO ALL OR ANY PART OF THE OBLIGATIONS OR ANY COMMERCIAL PAPER, ACCOUNTS,
CONTRACT RIGHTS, DOCUMENTS, INSTRUMENTS, CHATTEL PAPER AND GUARANTIES AT ANY

14

--------------------------------------------------------------------------------

 



TIME HELD BY WT ON WHICH GENESIS MAY IN ANY WAY BE LIABLE AND HEREBY RATIFIES
AND CONFIRMS WHATEVER WT MAY DO IN THIS REGARD; (ii) NOTICE PRIOR TO TAKING
POSSESSION OR CONTROL OF THE COLLATERAL THAT MIGHT BE REQUIRED BY ANY COURT
PRIOR TO ALLOWING WT TO EXERCISE ANY OF ITS RESPECTIVE RIGHTS AND REMEDIES;
(iii) THE BENEFIT OF ALL VALUATION, APPRAISEMENT AND EXEMPTION LAWS AND ALL
RIGHTS WAIVABLE UNDER ARTICLE 9 OF THE UNIFORM COMMERCIAL CODE; (iv) ANY RIGHT
GENESIS MAY HAVE UPON PAYMENT IN FULL OF THE OBLIGATIONS WITHOUT A CORRESPONDING
TERMINATION OF THE FINANCING AGREEMENT IN ACCORDANCE WITH ITS TERMS TO REQUIRE
WT TO TERMINATE ITS SECURITY INTEREST IN THE COLLATERAL OF GENESIS UNTIL
TERMINATION OF THE FINANCING AGREEMENT IN ACCORDANCE WITH ITS TERMS AND THE
EXECUTION BY GENESIS OF AN AGREEMENT INDEMNIFYING WT FROM ANY LOSS OR DAMAGE ANY
SUCH PARTY MAY INCUR AS THE RESULT OF DISHONORED CHECKS OR OTHER ITEMS OF
PAYMENT RECEIVED BY WT FROM GENESIS OR ANY ACCOUNT DEBTOR AND APPLIED TO THE
OBLIGATIONS AND RELEASING AND INDEMNIFYING, IN THE SAME MANNER AS DESCRIBED IN
SECTION 6 OF THIS AGREEMENT, THE RELEASEES FROM ALL CLAIMS ARISING ON OR BEFORE
THE DATE OF SUCH TERMINATION STATEMENT; AND NOTICE OF ACCEPTANCE HEREOF, AND
GENESIS ACKNOWLEDGES THAT THE FOREGOING WAIVERS ARE A MATERIAL INDUCEMENT TO
WT’S ENTERING INTO THIS AGREEMENT AND THAT WT IS RELYING UPON THE FOREGOING
WAIVERS IN THEIR FUTURE DEALINGS WITH GENESIS.  IN THE EVENT OF LITIGATION, THIS
AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.

(o) By executing and delivering this Agreement, Genesis, for itself and on
behalf of all entities which are included within the definition of ‘Genesis’ in
this Agreement, hereby (i) reaffirms, ratifies and confirms its obligations
under the Transaction Documents, as applicable, and (ii) hereby expressly agrees
that the Transaction Documents shall remain in full force and effect.

(p) Genesis hereby expressly reaffirms, ratifies and confirms its obligations
under that certain Guarantee and Collateral Agreement, dated July 29, 2016,
between Genesis and WT (the “Term Loan Guarantee”) including its mortgage,
grant, pledge and hypothecation to Administrative Agent for the benefit of the
Secured Parties (each as defined in the Term Loan Guarantee), of the Lien (as
defined in the Term Loan Guarantee) on and security interest in, all of its
right, title and interest in, all of the collateral and it is the intent of the
parties that such Lien (as defined in the Term Loan Guarantee) on and security
interest granted pursuant to the Term Loan Guarantee shall continue in full
force and effect.

(q) This Agreement and the Transaction Documents set forth in full the terms of
agreement between the parties hereto and thereto with respect to the subject
matter thereof and are intended as the full, complete, and exclusive contracts
governing the relationship between such parties with respect to the subject
matter thereof, superseding all other discussions, promises, representations,
warranties, agreements (including the MOU), and understandings between the
parties with respect thereto. There are no oral agreements among the parties
hereto. No modifications or waivers hereof or thereof shall be made or
valid  except in a writing signed by the party against whom enforcement of the
modification or waiver is sought. Any waiver of any condition in, or breach of,
any of the foregoing in a particular instance shall not operate as a waiver

15

--------------------------------------------------------------------------------

 



of other or subsequent conditions or breaches of the same or a different kind.
WT’s failure to exercise any rights or remedies under any of the foregoing in a
particular instance shall not operate as a waiver of its right to exercise the
same or different rights and remedies in any other instances. 

 

[Signature pages follow]

 



16

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, this Agreement has been executed and delivered as of the
date first above written on behalf of each party hereto and its respective
subsidiaries and  affiliates.

 

GENESIS:

GENESIS HEALTHCARE, INC. (for itself and on behalf of all entities which are
included within the definition of ‘Genesis’ in this Agreement, and, with respect
to Section 4, on behalf of all subsidiaries and affiliates of Genesis
Healthcare, Inc.)

 

By:/s/ Michael S. Sherman

Name: Michael S. Sherman

Title: SVP

 

 

 

 

WT:

 

WELLTOWER INC. (for itself and on behalf of all entities which are included
within the definition of ‘WT’ in this Agreement)

 

 

 

By:/s/ Justin Skiver

Name: Justin Skiver

Title: Authorized Signatory

 

 

WELLTOWER TRS HOLDCO LLC (solely with respect to Section 2(d))

 

 

By:/s/ Justin Skiver

Name: Justin Skiver

Title: Authorized Signatory

 





--------------------------------------------------------------------------------

 



OMEGA:

OHI MEZZ LENDER LLC
(solely with respect to Sections 2(b), 2(d), 2(e) and 5(k))


 

By:/s/ Daniel J. Booth

Name: Daniel J. Booth

Title: Chief Operating Officer

2

--------------------------------------------------------------------------------